UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 28, 2011 BIONEUTRAL GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 333-149235 26-0745273 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 211 Warren Street, Newark, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (973) 286-2899 N/A (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On February 28, 2011, BioNeutral Group, Inc. (the “Company”) announced that it has received approval and registration from the Environmental Protection Agency in response to the Company’s regulatory application for its Ygiene™ 206 formulation.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release issued by the Company on February 28, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 28, 2011 BIONEUTRAL GROUP, INC. By: /s/Stephen J. Browand Name: Stephen J. Browand Title:President and Chief Executive Officer
